DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazanek et al. U.S.9,809,190, previously published as 2016/0200287 (“Mazanek”) in view of Weyrich et al. U.S. 2012/0306186 (“Weyrich”).  Mazanek discloses a method of folding (abstract) a curtain airbag (paragraph [0018]) into an elongate airbag package [0067] which defines a longitudinal direction [0073], wherein the curtain airbag at one longitudinal end includes an elongate inflatable extension ([0067], 11, 12) having a free end (5, 6), during a folding step (abstract) the extension being folded at a first folding line (one of 15 - 18) enclosing an angle α < 90ᵒ with the longitudinal direction and during a subsequent folding step the free end of the extension being folded over at a second folding line (fig. 4), wherein the second folding line encloses an angle β of 0 to 45ᵒ, with the longitudinal direction, wherein the second folding line is located in parallel to the upper edge of the flatly spread curtain airbag.  Mazanek does not disclose the curtain airbag to be a side airbag.  Weyrich teaches an airbag could be at the side of a vehicle [0003] such that when placed in combination, located on an upper edge.  One of ordinary skill in the art at the time the invention was filed would find modifying Mazanek such that it comprised the airbag at a side in view of the teachings of Weyrich so as to protect the occupant during a side impact and from a secondary impact with lateral windows and/or lateral vehicle structure [0003]. 
In reference to claims 11 – 20, Mazaneck in view of Weyrich, wherein the angle α is between 30ᵒ and 60ᵒ, and the angle β is 0*; wherein the extension in the second folding step is partly folded back onto a part of the extension (fig. 6) folded over in the first folding step; wherein the first folding line is located within the surface area of the inflatable extension when the side airbag is flatly spread; wherein after the first folding step and/or after the second folding step a folded portion of the extension (fig. 3) projects from the surface area of the flatly spread remaining side airbag; wherein, after the two folding steps, the extension folded into a sub-package (20, W2) is shorter in the longitudinal direction than the flatly spread extension; wherein folding about the first (Z-fold) and second folding lines (roll) are the only folding steps which comprise the extension; wherein, after the two folding steps, the side airbag is furled in parallel to the longitudinal direction during another folding step (fig. 6); wherein the side airbag has a continuous inflatable upper compartment (fig. 3) extending at an upper edge of the side airbag (when placed in combination) in parallel to the longitudinal direction, and in that the side airbag is folded and furled so that the upper inflatable compartment remains adapted to be partly filled with gas; and wherein during another folding step the end of the side airbag comprising the extension is folded over by 180ᵒ in parallel to the longitudinal direction (fig. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616